—In a proceeding for the settlement of the final account of the surviving trustee and of the executors of a deceased trustee under the trust created by Article Fourth of the will of Waldron P. Belknap, deceased, and for the judicial construction of such article, the surviving remaindermen of said trust appeal from so much of a decree of the Surrogate’s Court, Suffolk County, dated October 10, 1961, as construed said article and as directed distribution of a one-fourth share of the trust remainder to the estate of Maitland Belknap, a nonsurviving remainderman. Decree, insofar as appealed from, affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.